Exhibit 10.6

CAPTARIS, INC.

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

(As of June 2008)

Standard Cash Compensation. Nonemployee directors receive the following standard
cash compensation:

 

     Amount ($)

Annual Retainer (paid quarterly)

   36,000

Annual Committee Membership Retainers (paid quarterly)

  

Audit Committee

   10,000

Compensation Committee

   7,000

Governance Committee

   4,000

Annual Board and Committee Chair Retainers (paid quarterly)

  

Board of Directors

   47,000

Audit Committee

   18,000

Compensation Committee

   14,000

Governance Committee

   13,000

Standard cash compensation is paid quarterly at the beginning of each quarter.
For new directors or for changes to existing directors’ committee chair or
membership status, amounts will be prorated based on the number of days in the
quarter.

Special Committee Compensation. In March 2008, the Board of Directors decided to
evaluate strategic alternatives to further enhance shareholder value. To oversee
and expedite this process, the Board of Directors established a Special
Committee comprised of the following independent, non-employee directors: Bruce
L. Crockett (Chairman), Daniel R. Lyle, Thomas M. Murnane, and Patrick J.
Swanick. The members of the Special Committee receive the following one-time
retainer and per meeting fees, and are subject to the following maximum amount
of compensation over the life of the committee (including the one-time retainer
and per meeting fees).

 

Member

  

One-Time Retainer

  

Per Meeting Fee

  

Maximum Amount of
Compensation

Chairman

   $25,000    $1,250    $50,000

All other members of Special Committee

   $20,000    $1,000    $40,000

Cash Compensation in Lieu of Equity Compensation. In June 2008, the Board of
Directors suspended all equity compensation for nonemployee directors. In lieu
of equity compensation, nonemployee directors receive additional cash
compensation of $3,750 per month for services from June 1, 2008 until the date
of the next annual or special shareholders meeting (the “Interim Cash
Compensation”). Interim Cash Compensation is paid on a quarterly basis in
arrears, with the exception of the payment for June 2008, which will be paid on
July 1, 2008. Nonemployee



--------------------------------------------------------------------------------

directors will receive a prorated Interim Cash Compensation payment for the
quarter in which the next shareholders meeting occurs, based on the number of
days in the quarter through the date of such shareholders meeting. If a
corporate transaction is approved at such shareholders meeting, then immediately
after such shareholders meeting, nonemployee directors will receive a cash
payment equal to $45,000 minus any Interim Cash Compensation received.

If a corporate transaction is not approved at such shareholders meeting, then
immediately after such shareholders meeting, nonemployee directors will receive
equity awards with an aggregate value equal to $45,000 minus any Interim Cash
Compensation received, of which 56% will be in the form of a stock option and
44% will be in the form of a Restricted Deferred Stock Unit Award (“DSU Award”).
Such equity awards will have the terms described below under the heading “Equity
Compensation.” In addition, if a corporate transaction is not approved at such
shareholders meeting, the standard equity compensation program described below
under the heading “Equity Compensation” will resume.

Elective Deferrals of Cash Compensation. Nonemployee directors may elect to
defer 25%, 50%, 75% or 100% of their cash compensation into the Company’s
Deferred Compensation Plan for Nonemployee Directors (the “Deferred Compensation
Plan”). Deferred amounts will be treated as if they were invested in the
Company’s common stock (no actual purchase of Company common stock will be made)
at the closing price of such stock on the date the amounts would have been paid
to the nonemployee director had they not been deferred. Upon a nonemployee
director’s termination of service, deferred amounts will be distributed in
shares of the Company’s common stock (with cash for any fractional share).

Nonemployee directors can make deferral elections to take effect on the later of
the effective date of the Deferred Compensation Plan or the date such elections
are filed with the Company. To do so, nonemployee directors must file their
deferral elections with the Company no later than 30 days after the effective
date of the Deferred Compensation Plan. Any such deferral election will apply
only to cash compensation earned (and paid) after the later of the effective
date of the Deferred Compensation Plan or the date the deferral election is
filed with the Company. Nonemployee directors who do not file an initial
deferral election within 30 days after the effective date of the Deferred
Compensation Plan can begin to defer cash compensation as of the first day of
any subsequent calendar year by filing a completed deferral election with the
Company prior to the beginning of that year. A nonemployee director’s deferral
election (whether an initial or subsequent election) will remain in effect from
year to year until the nonemployee director changes it. Any such change will
become effective as of the first day of the calendar year beginning after the
new deferral election is filed with the Company. Deferral election changes
cannot become effective mid-year.

Equity Compensation. As described above, in June 2008, the Board of Directors
suspended all equity compensation for nonemployee directors. However, if a
corporate transaction is not approved at the next annual or special shareholders
meeting, the standard equity compensation program for nonemployee directors will
resume. Under the standard equity program for nonemployee directors, nonemployee
directors receive the following equity awards under the Company’s 2006 Equity
Incentive Plan:

 

  •  

Initial and annual stock option grants with a $20,000 value (based on the 123R
valuation methodology used by the Company), which vest in full one year after
the date of grant; and

 

  •  

Initial and annual DSU Awards with a $25,000 value, which vest in full one year
after the date of grant.

Initial grants are issued to the nonemployee directors when they join the Board
of Directors. Annual grants are issued to the nonemployee directors on the date
of the annual shareholder meeting unless the nonemployee director received an
initial grant within six (6) months prior to the annual shareholder meeting.

The DSU Awards provide for restricted stock units that are automatically
deferred under the Deferred Compensation Plan. On the date of grant, the $25,000
value of a DSU Award is converted into a number of stock units (with one stock
unit equal to one share of the Company’s common stock) based on the fair market
value of the Company’s common stock on that date. Upon a nonemployee director’s
termination of service, vested stock units will be distributed in shares of the
Company’s common stock (with cash for any fractional share), with one share of



--------------------------------------------------------------------------------

Company common stock being issued for each stock unit credited to the
nonemployee director’s Deferred Compensation Plan account. Any stock units that
are not vested at the time of termination will be forfeited.

Form 4 Reporting. With respect to DSU Awards, nonemployee directors must file a
Form 4 within two business days after a DSU Award is granted. With respect to
shares issuable in connection with cash deferrals, nonemployee directors must
file a Form 4 within two business days of the date on which the cash
compensation would have been paid to the nonemployee director had it not been
deferred. Shares resulting from any dividend reinvestment will require a
separate Form 4.